                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

DEREK M. LEIGH,

            Petitioner,             Case No. 2:19-CV-10744
                                    HON. GEORGE CARAM STEEH
      v.                            UNITED STATES DISTRICT JUDGE

THOMAS WINN,

         Respondent.
_______________________/

       OPINION AND ORDER SUMMARILY DISMISSING THE
       PETITION FOR WRIT OF HABEAS CORPUS WITHOUT
         PREJUDICE AND DENYING A CERTIFICATE OF
   APPEALABILITY AND LEAVE TO APPEAL IN FORMA PAUPERIS

      Derek M. Leigh, (“petitioner”), confined at the Saginaw Correctional

Facility in Freeland, Michigan, seeks the issuance of a writ of habeas corpus

pursuant to 28 U.S.C. § 2254. In his pro se application, petitioner challenges

his conviction for domestic violence, third offense, Mich. Comp. Laws §

750.81(2); assault by strangulation, Mich. Comp. Laws § 750.84(1)(b); and

being a fourth felony habitual offender, Mich. Comp. Laws § 769.12. For the

reasons stated below, the application for a writ of habeas corpus is

SUMMARILY DISMISSED WITHOUT PREJUDICE.

                          I. FACTUAL BACKGROUND

      Petitioner was convicted in the St, Clair County Circuit Court.

                                     -1-
       Petitioner’s conviction was affirmed on appeal. People v. Leigh, 2018

WL 2223334 (Mich. Ct. App. May 15, 2018), lv. den. 920 N.W.2d 594

(Mich. 2018).

       On March 6, 2019, petitioner filed a petition for writ of habeas corpus

with this Court.1 Petitioner seeks a writ of habeas corpus on several

grounds. Petitioner’s claims are overlapping and occasionally redundant.

For clarity’s sake, the Court has consolidated petitioner’s claims as follows:

(1) petitioner was denied his Sixth Amendment right to confrontation, (2)

petitioner was denied the ineffective assistance of trial counsel, and (3)

petitioner was denied the effective assistance of appellate counsel.

Petitioner acknowledges several times in his petition that several of his

ineffective assistance of trial counsel claims and none of his ineffective

assistance of appellate counsel claims have been exhausted with the state

courts.

                                   II. DISCUSSION

       The instant petition is subject to dismissal because petitioner has

several claims, which by his own admission, have yet to be exhausted with

the state courts.


1
  Under the prison mailbox rule, this Court will assume that petitioner actually filed his
habeas petition on March 6, 2019, the date that it was signed and dated. See Towns v.
U.S., 190 F. 3d 468, 469 (6th Cir. 1999).
                                           -2-
      A state prisoner who seeks federal habeas relief is first required to

exhaust his or her available state court remedies before raising a claim in

federal court. 28 U.S.C. § 2254(b) and (c). See Picard v. Connor, 404 U. S.

270, 275-78 (1971). Federal district courts must dismiss mixed habeas

petitions which include both exhausted and unexhausted claims. See Pliler

v. Ford, 542 U.S. 225, 230 (2004)(citing Rose v. Lundy, 455 U.S. 509, 510,

522 (1982)). A habeas petitioner has the burden of proving that he or she

has exhausted his or her state court remedies. Sitto v. Bock, 207 F. Supp.

2d 668, 675 (E.D. Mich. 2002).

      Petitioner admits on the face of his petition that several of his claims

are unexhausted, but argues that exhaustion should be excused because

his appellate attorney was ineffective for failing to raise these claims on his

appeal of right.

      Although a futility exception to the exhaustion requirement exists, see

Duckworth v. Serrano, 454 U.S. 1, 3 (1981), a habeas petitioner is

nonetheless required to demonstrate that all available state court remedies

have been exhausted or that exceptional circumstances exist which would

make exhaustion unnecessary. Doty v. Lund, 78 F. Supp. 2d 898, 901

(N.D. Iowa 1999).




                                      -3-
      The mere fact that appellate counsel may have been ineffective in

failing to raise petitioner’s claims on his appeal of right does not make

exhaustion futile, because petitioner still has an available state court

remedy with which to exhaust his claims. See Gray v. Wingo, 391 F. 2d

268, 269 (6th Cir. 1967)(petition for writ of habeas corpus which raised

claim that court-appointed counsel failed to ask for a new trial or to appeal

was properly denied, since petitioner had not availed himself of Kentucky’s

post-conviction procedures). Petitioner’s ineffective assistance of appellate

counsel, in fact, is itself subject to the exhaustion requirement. See Baldwin

v. Reese, 541 U.S. 27, 30-33 (2004).

      Petitioner has an available state court remedy with which to exhaust

his claims. Petitioner could exhaust these claims by filing a post-conviction

motion for relief from judgment with the St. Clair County Circuit Court under

Michigan Court Rule 6.500, et. seq. and appealing any denial of the motion

to the Michigan appellate courts. See Wagner v. Smith, 581 F. 3d 410, 419

(6th Cir. 2009).

      Although a district court can stay a mixed habeas petition containing

unexhausted claims to allow the petitioner to present his or her

unexhausted claims to the state court in the first instance, See Rhines v.

Weber, 544 U.S. 269 (2005), in this case, a stay of petitioner’s application

                                      -4-
for a writ of habeas corpus would be inappropriate, because there are no

exceptional or unusual circumstances present that justify holding the

instant petition for writ of habeas corpus in abeyance pending petitioner’s

return to the state courts to exhaust, rather than dismissing it without

prejudice. The Michigan Supreme Court denied petitioner’s application for

leave to appeal on December 21, 2018. However, the one-year statute of

limitations under 28 U.S.C. § 2244(d)(1) for filing habeas petitions did not

begin to run on that day. Where a state prisoner has sought direct review

of his or her conviction in the state’s highest court but does not file a

petition for certiorari with the U.S. Supreme Court, the one-year limitation

period for seeking habeas review under 28 U.S.C. § 2244(d)(1) starts

running not on the date that the state court entered judgment against the

prisoner, but on the date that the 90-day time period to seek certiorari with

the U.S. Supreme Court expired. See Jimenez v. Quarterman, 555 U.S.

113, 119 (2009). If petitioner does not seek a writ of certiorari with the

United States Supreme Court, his judgment will become final, for the

purpose of commencing the running of the one-year limitations period, on

March 22, 2019. See Grayson v. Grayson, 185 F. Supp. 2d 747, 750 (E.D.

Mich. 2002).




                                      -5-
      Petitioner filed the petition with this Court on March 6, 2019, before

petitioner’s conviction became final with the state courts. This Court is

dismissing the petition without delay so that petitioner can return to the

state courts to exhaust his claim. 28 U.S.C. § 2244(d)(2) expressly

provides that the AEDPA’s one-year statute of limitations is tolled during

the pendency of any state post-conviction motion filed by petitioner.

Because petitioner has an entire year remaining under the limitations

period, and the unexpired portion of that period would be tolled during the

pendency of petitioner’s state post-conviction proceedings, petitioner would

not be prejudiced if his habeas petition was dismissed without prejudice

during the pendency of his motion for post-conviction relief. Thus, a stay of

the proceedings is not necessary or appropriate to preserve the federal

forum for petitioner’s claims. See Schroeder v. Renico, 156 F. Supp. 2d

838, 845-46 (E.D. Mich. 2001).

                                III. Conclusion

      The Court will summarily dismiss the petition for writ of habeas

corpus without prejudice. The Court will also deny a certificate of

appealability to petitioner. In order to obtain a certificate of appealability, a

prisoner must make a substantial showing of the denial of a constitutional

right. 28 U.S.C. § 2253(c)(2). To demonstrate this denial, the applicant is

                                       -6-
required to show that reasonable jurists could debate whether, or agree

that, the petition should have been resolved in a different manner, or that

the issues presented were adequate to deserve encouragement to proceed

further. Slack v. McDaniel, 529 U.S. 473, 483-84 (2000). When a district

court denies a habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claims, a certificate of appealability

should issue, and an appeal of the district court’s order may be taken, if the

petitioner shows that jurists of reason would find it debatable whether the

petitioner states a valid claim of the denial of a constitutional right, and that

jurists of reason would find it debatable whether the district court was

correct in its procedural ruling. Id. “The district court must issue or deny a

certificate of appealability when it enters a final order adverse to the

applicant.” Rules Governing § 2254 Cases, Rule 11(a), 28 U.S.C. foll. §

2254.

        The Court declines to issue a certificate of appealability, because

“jurists of reason” would not find it debatable whether this Court was correct

to dismiss the petition on exhaustion grounds. See Colbert v. Tambi, 513 F.

Supp. 2d 927, 939 (S.D. Ohio 2007). The Court will also deny petitioner

leave to appeal in forma pauperis, because the appeal would be frivolous.

Myers v. Straub, 159 F. Supp. 2d 621, 629 (E.D. Mich. 2001).

                                       -7-
                                    IV. ORDER

     Based upon the foregoing, IT IS ORDERED that the Petition for a

Writ of Habeas Corpus is SUMMARILY DISMISSED WITHOUT

PREJUDICE.

     IT IS FURTHER ORDERED That a Certificate of Appealability is

DENIED.

     IT IS FURTHER ORDERED that Petitioner will be DENIED leave to

appeal in forma pauperis.

Dated: March 14, 2019

                                        s/George Caram Steeh
                                        GEORGE CARAM STEEH
                                        UNITED STATES DISTRICT JUDGE

                               CERTIFICATE OF SERVICE

                Copies of this Order were served upon attorneys of record on
                 March 14, 2019, by electronic and/or ordinary mail and also
                         on Derek Leigh #715475, Saginaw (MSP)
                      Saginaw Correctional Facility, 9625 Pierce Rd.,
                                     Freeland, MI 48623.

                                     s/Barbara Radke
                                       Deputy Clerk




                                          -8-
